 Case: 6:20-cv-00146-HRW Doc #: 20 Filed: 03/17/21 Page: 1 of 5 - Page ID#: 130




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                     SOUTHERN DIVISION AT LONDON

                                          )
EDWARD POLEN,                             )
                                          )
       Petitioner,                        )      Case No. 6:20-cv-146-HRW
                                          )
v.                                        )
                                          )
WARDEN, USP-McCREARY,                     )     MEMORANDUM OPINION
                                          )         AND ORDER
       Respondent.                        )

                                *** *** *** ***

      Petitioner Edward Polen is currently serving a federal sentence on home

confinement. Polen was previously incarcerated at the United States Penitentiary-

McCreary in Pine Knot, Kentucky, and while at USP-McCreary, Polen filed a

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 challenging the

computation of his sentence. [R. 1; see also R. 5.] The Warden has now responded

to Polen’s claims, and the matter is ripe for the Court’s review. For the reasons that

follow, Polen’s request for habeas relief will be DENIED.

      In his petition, Polen challenges the way the Federal Bureau of Prisons is

calculating his sentence. Specifically, he claims he should be given credit for an

additional seventeen months of time served towards his federal sentence. [R. 5.]

However, a review of Polen’s incarceration history demonstrates otherwise.
    Case: 6:20-cv-00146-HRW Doc #: 20 Filed: 03/17/21 Page: 2 of 5 - Page ID#: 131




         On March 29, 2011, Tennessee state authorities arrested Polen on theft of

property and fraud securities charges. Then, on January 18, 2012, Polen was

transferred to the United States Marshals Service on a federal writ of habeas corpus

ad prosequendum. 1 See United States v. Polen, et al., Case No. 3:12-cr-06-1 (M.D.

Tenn. 2012), at R. 3, R. 4 therein. On June 15, 2012, Polen was transferred back to

Tennessee state custody, and he was sentenced to a twelve-year term of

imprisonment by the Davidson County Criminal Court. [R. 14 at 4-5; R. 14-1 at 12.]

Then, on August 9, 2012, Polen was once again transferred to the United States

Marshals Service via the writ of habeas corpus ad prosequendum. [See R. 14-1 at

8.] Polen remained in federal custody until he was sentenced to a seventy-one month

term of imprisonment on December 19, 2013. See Polen, 3:12-cr-06-01, at R. 65

therein. Afterwards, on December 27, 2013, Polen returned to Tennessee state

custody with a federal detainer. [R. 14-1 at 12.] Finally, on June 25, 2018, Polen

paroled from the custody of the Tennessee Department of Corrections and, pursuant

to the detainer, exclusively entered federal custody and commenced the service of

his federal sentence. [Id.; see also R. 14 at 5.]

         To summarize, Polen was (1) arrested by the state of Tennessee, (2)

transferred to federal custody, (3) returned to Tennessee state custody and sentenced



1
 In federal court, Polen was indicted for and ultimately convicted of various bank, mail,
and wire fraud crimes.
                                           2
 Case: 6:20-cv-00146-HRW Doc #: 20 Filed: 03/17/21 Page: 3 of 5 - Page ID#: 132




in state court, (4) transferred back to federal custody and sentenced in federal court,

(5) returned to Tennessee state custody and incarcerated for the remainder of his

state sentence, and (6) transferred back to federal custody to serve time on his federal

sentence. In the present case, Polen challenges the fourth leg of the journey,

claiming that time should be credited to the seventy-one month federal sentence he

is currently serving in the custody of the Federal Bureau of Prisons.

       How to credit an inmate’s time in custody depends significantly on the

concept of primary jurisdiction. “As between the state and federal sovereigns,

primary jurisdiction over a person is generally determined by which one first obtains

custody or, or arrests, the person.” United States v. Cole, 416 F.3d 894, 897 (8th

Cir. 2005). “If, while under the primary jurisdiction of one sovereign, a defendant

is transferred to the other jurisdiction to face a charge, primary jurisdiction is not lost

but rather the defendant is considered to be ‘on loan’ to the other sovereign.” Id. at

896-97. Primary jurisdiction continues until a sovereign specifically relinquishes it,

generally through release on bail, dismissal or charges, parole, or expiration of the

sentence. Id. at 897.

       Accordingly, because Polen was first charged and arrested in Tennessee, the

state of Tennessee enjoyed primary jurisdiction over him. And when Polen was

transferred to federal custody pursuant to the writ of habeas corpus ad prosequendum

(both in January 2012 and August 2012), he remained under the state of Tennessee’s

                                            3
 Case: 6:20-cv-00146-HRW Doc #: 20 Filed: 03/17/21 Page: 4 of 5 - Page ID#: 133




primary jurisdiction. Although Polen was in the custody of the United States

Marshals during those periods of time—including the time period in question, from

August 2012 through December 2013—he was simply “on loan” to them. See id.

      Furthermore, pursuant to 18 U.S.C. § 3585(b), an inmate may not receive

credit for a period of incarceration twice. In Polen’s case, the time from the issuance

of the first writ (January 2012) until his final transfer back to state custody

(December 2013) was ultimately credited towards his state sentence. [See, e.g., R.

14 at 6; R. 14-1 at 12-13, 18-23.] Because Polen “received credit toward his state

sentence for the time period in question, he may not receive credit for this time

toward his . . . federal sentence. If [Polen] were credited for this time against his

current federal sentence, he would receive improper double credit.” Broadwater v.

Sanders, 59 F. App’x 112, 114 (6th Cir. 2003) (citing 18 U.S.C. § 3585(b); United

States v. Wilson, 503 U.S. 329, 337 (1992); McClain v. Bureau of Prisons, 9 F.3d

503, 505 (6th Cir. 1993)).

      Finally, the Court notes that Polen has not challenged any of the evidence

presented by the Warden on these calculations. In addition to filing a copy of Polen’s

Presentence Investigation Report, the Warden filed sixty-three pages of affidavits

and supporting documents explaining the relevant concepts and dates relied upon by

the Court herein. [See R. 14-1; R. 16.] Polen was provided with an opportunity to

reply to the Warden’s brief [see R. 12 at 2], but he chose not to do so.

                                          4
Case: 6:20-cv-00146-HRW Doc #: 20 Filed: 03/17/21 Page: 5 of 5 - Page ID#: 134




      Ultimately, the record makes clear that the time Polen spent on the writ of

habeas corpus ad prosequendum should not be credited towards the federal sentence

Polen is currently serving. The Federal Bureau of Prisons is correct in excluding

that time. Therefore, and being otherwise sufficiently advised, the Court hereby

ORDERS as follows:

      1.    Polen’s petition for a writ of habeas corpus [R. 5] is DENIED;

      2.    Judgment shall be entered contemporaneously herewith; and

      3.    This case is CLOSED and STRICKEN from the Court’s docket.

      This the 17th day of March, 2021.




                                          5
